ICJ_129_CertainCriminalProceedings_COD_FRA_2009-11-16_ORD_01_NA_00_EN.txt.      COUR INTERNATIONALE DE JUSTICE


        RECUEIL DES ARRE| TS,
 AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av CERTAINES
PROCE
    u DURES PE
             u NALES ENGAGEu ES
         EN FRANCE
   (RE
     u PUBLIQUE DU CONGO c. FRANCE)


   ORDONNANCE DU 16 NOVEMBRE 2009




            2009
     INTERNATIONAL COURT OF JUSTICE


      REPORTS OF JUDGMENTS,
   ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING CERTAIN
   CRIMINAL PROCEEDINGS
         IN FRANCE
  (REPUBLIC OF THE CONGO v. FRANCE)


      ORDER OF 16 NOVEMBER 2009

                     Mode officiel de citation :
          Certaines procédures pénales engagées en France
 (République du Congo c. France), ordonnance du 16 novembre 2009,
                     C.I.J. Recueil 2009, p. 304




                           Official citation :
               Certain Criminal Proceedings in France
   (Republic of the Congo v. France), Order of 16 November 2009,
                     I.C.J. Reports 2009, p. 304




                                          No de vente :
ISSN 0074-4441
ISBN 978-92-1-071069-5
                                          Sales number    960

                           16 NOVEMBRE 2009

                            ORDONNANCE




 CERTAINES PROCE u DURES PE
                          u NALES
     ENGAGE u ES EN FRANCE
(RE
  u PUBLIQUE DU CONGO c. FRANCE)




 CERTAIN CRIMINAL PROCEEDINGS
           IN FRANCE
(REPUBLIC OF THE CONGO v. FRANCE)




                           16 NOVEMBER 2009

                                ORDER

                                                                      304




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2009                                          2009
                                                                             16 November
                                                                              General List
                           16 November 2009                                     No. 129



            CASE CONCERNING CERTAIN
             CRIMINAL PROCEEDINGS
                   IN FRANCE
            (REPUBLIC OF THE CONGO v. FRANCE)




                                ORDER


Present : President OWADA ; Vice-President TOMKA ; Judges SHI,
          KOROMA, AL-KHASAWNEH, SIMMA, KEITH, BENNOUNA,
          SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREENWOOD ; Regis-
          trar COUVREUR.


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, paragraphs 1 and 2, 48 and 101 of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
9 December 2002, whereby the Republic of the Congo, referring to Article
38, paragraph 5, of the Rules of Court, sought to institute proceedings
against the French Republic in respect of a dispute arising out of certain
criminal proceedings in France,
   Having regard to the letter from the Minister for Foreign Affairs of
France, dated 8 April 2003 and received in the Registry on 11 April 2003,
whereby France expressly consented to the jurisdiction of the Court to
entertain the Application,

                                                                        4

            CERTAIN CRIMINAL PROCEEDINGS (ORDER 16 XI 09)               305

   Having regard to the Order of 17 June 2003 whereby the Court adju-
dicated upon the request for the indication of a provisional measure sub-
mitted by the Republic of the Congo on 9 December 2002,
   Having regard to the Order of 11 July 2003 whereby the President of
the Court fixed 11 December 2003 and 11 May 2004 as respective time-
limits for the filing of the Memorial of the Republic of the Congo and the
Counter-Memorial of the French Republic,
   Having regard to the Memorial and the Counter-Memorial duly filed
by the Parties within those time-limits,
   Having regard to the Order of 17 June 2004 whereby the Court author-
ized the filing of a Reply by the Republic of the Congo and a Rejoinder
by the French Republic, and fixed 10 December 2004 and 10 June 2005,
respectively, as the time-limits for the filing of those pleadings,

   Having regard to the Orders of 8 December 2004, 29 December 2004,
11 July 2005 and 11 January 2006 whereby those time-limits, taking
account of the reasons given by the Republic of the Congo and of the
agreement of the Parties, were successively extended to 10 January 2005, 11
July 2005, 11 January 2006 and 11 July 2006 for the filing of the Reply,
and to 10 August 2005, 11 August 2006, 10 August 2007 and 11 Aug-
ust 2008 for the filing of the Rejoinder,
   Having regard to the Reply and the Rejoinder duly filed by the Parties
within those time-limits, as last extended ;
   Whereas, by letters dated 2 October 2008, the Registrar informed the
Parties that the Court was of the opinion, taking account of certain
developments before the French courts, that it was premature at that
stage to contemplate holding hearings in the case ; whereas no communi-
cation from the Parties was received by the Registry further to this cor-
respondence ;
   Whereas, by letter dated 23 July 2009, the Registrar, taking account of
the time that had elapsed since the filing of the Reply of the Republic of
the Congo and the Rejoinder of the French Republic, requested the
Agent of the Congo to inform the Court of his Government’s views on
the further proceedings ; whereas, by letter of the same date, the Registrar
invited the Agent of France, should she also wish to express observations
on the matter, to communicate these to the Court ;

   Whereas, by letter dated 19 October 2009, the Agent of France informed
the Court that her Government “believes that it is first for the Congo, the
Applicant, to inform the Court of its views as to the further proceed-
ings” ; whereas she added that “[i]f the Congo wished to supplement the
observations made in its Memorial or Reply, the French Government
would not object to the granting of such a request” ; and whereas she
stated that “France should then be given the same amount of time to

                                                                          5

           CERTAIN CRIMINAL PROCEEDINGS (ORDER 16 XI 09)             306

respond to the Congo’s additional observations as that accorded the
Congo” ;


   Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 10 November 2009, the Republic of the Congo
gave a number of explanations concerning the state of the judicial pro-
ceedings in France and as regards the legal questions which, in its
opinion, would still have to be decided by the Court, and indicated that
it wished to be able to express its views in a further pleading which it
required three months to prepare ; whereas the French Republic referred
to the letter from its Agent dated 19 October 2009 and confirmed that it
saw no objection to the submission of supplementary observations by the
Congo, provided France was given the same period of three months in
which to respond ;

   Taking account of the agreement of the Parties and of the exceptional
circumstances of the case,
  Authorizes the submission of an additional pleading by the Congo, fol-
lowed by an additional pleading by France ;
  Fixes the following time-limits for the filing of those pleadings :

  16 February 2010 for the additional pleading of the Republic of the
Congo ;
  17 May 2010 for the additional pleading of the French Republic ; and
  Reserves the subsequent procedure for further decision.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this sixteenth day of November, two
thousand and nine, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of the
Republic of the Congo and the Government of the French Republic,
respectively.

                                          (Signed) Hisashi OWADA,
                                                      President.
                                        (Signed) Philippe COUVREUR,
                                                      Registrar.




                                                                       6


